[gladstonelandwestcitrusb001.jpg]
AGREEMENT OF PURCHASE AND SALE (West Citrus Boulevard Stuart FL) THIS AGREEMENT
(the “Agreement”) is made as of the 10th day of May, 2019 (the “Effective
Date”), between Caulkins Citrus Company, Ltd., a Florida limited partnership
(“Seller”), and West Citrus Boulevard Stuart FL, LLC, a Delaware limited
liability company (the “Purchaser”). WHEREAS, Seller has agreed to sell and
Purchaser has agreed to purchase the Property (as hereinafter defined); NOW,
THEREFORE, in consideration of the agreements contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows: 1. Certain Definitions. For purposes
of this Agreement, the following terms shall have the following definitions:
“Broker” shall mean: Indiantown Realty Attn: Kevin Powers 15328 Warfield
Boulevard Indiantown, FL 34956 (772) 597-3355 Kevin@IndianTownRealty.com “Buyout
Agreement” shall mean that certain buyout agreement executed by and between
Purchaser, or its permitted assignee, as landlord, and Seller, as tenant, in
conjunction with the Lease, in substantially the form attached hereto as Exhibit
H and incorporated by reference herein. “Closing Date” shall mean the last day
of the Inspection Period, or such earlier time as the parties may agree.
“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property. “Due Diligence Materials” shall mean those materials and
information more particularly described on Exhibit D attached hereto and
incorporated by reference herein. “Earnest Money” shall mean the sum of Four
Hundred Thousand and NO/100 Dollars ($400,000.00), together with all interest
accrued thereon. “ESC” shall mean that certain Environmental Services Contract
with an effective date of November 17, 2016 by and between Seller and the SFWMD,
a copy of which is attached hereto as Exhibit F and incorporated by reference
herein.



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb002.jpg]
“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended. “Inspection Period” shall mean the period
beginning on the Effective Date and ending at 5:00 p.m. local time at the
Property on the date that is ninety (90) days after the Effective Date; provided
however that Purchaser may extend the Inspection Period by fifteen (15)
additional days by written notice to Seller prior to expiration of the initial
Inspection Period. “Improvements” shall mean all buildings, structures, gates,
fences, roads, levees, ditches, grain bins, silos, other storage bins, together
with all other appurtenances or other facilities currently existing on the
Property, including without limitation all Irrigation Equipment. “Irrigation
Equipment” shall mean all below ground, surface and above ground irrigation
equipment at the Property, including without limitation water wells, structuring
pumps (including without limitation submersible pumps), motors, casings, risers,
above and below ground pipes and pipelines, culverts, drip irrigation equipment
and pivot irrigation equipment, accessories and all related power and control
units and systems, as applicable. All the Irrigation Equipment shall be deemed
to be part of the Improvements to be conveyed to Purchaser. “Land” shall mean
that certain real property located in Martin County, State of Florida, comprised
of approximately 3,330 gross acres, all as more particularly described on
Exhibit A attached hereto and incorporated herein by reference, together all
other rights (including without limitation timber rights, mineral rights (if
any) and development rights), easements, hereditaments and appurtenances
thereunto belonging. “Lease” shall mean that certain lease to have a term
commencing as of the Closing Date by and between Purchaser, or its permitted
assignee, as landlord, and Tenant in substantially the form attached hereto as
Exhibit B attached hereto and incorporated by reference herein. “Personal
Property” shall mean certain personal property used by Seller in conducting its
operations at the Property that will be conveyed to Purchaser as part of this
transaction, if any, as particularly described on Exhibit C attached hereto and
incorporated by reference herein. “Property” shall mean the Land, Improvements,
and any Personal Property, specifically including without limitation all Water
Rights, excepting such property (intellectual and personal property), material,
improvements, and equipment that are or will become the property of the SFWMD
pursuant to the ESC. “Purchase Price” shall mean the total amount of Fifty Four
Million Five Hundred Thousand and NO/100 dollars ($54,500,000.00). “Purchaser’s
Address” shall mean: West Citrus Boulevard Stuart FL, LLC c/o Gladstone Land
Corporation 2



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb003.jpg]
Attention: Bill Frisbie 1521 Westbranch Drive, Suite 200 McLean, VA 22102 (703)
287-5839 (T) Email: bill.f@gladstonecompanies.com With copy to: Gladstone Land
Corporation Attn: Joseph Van Wingerden 1521 Westbranch Drive, Suite 100 McLean,
VA 22102 (703) 287-5914 (T) (703) 287-5915 (F) Email: joe.v@gladstoneland.com
With additional copy to: Bass Berry & Sims PLC Attention: Robert P. McDaniel,
Jr. 100 Peabody Place, Suite 1300 Memphis, TN 38103 (901) 543-5946 (T) (888)
765-6437 (F) Email: rmcdaniel@bassberry.com “Pursuit Costs” shall mean all of
Purchaser’s reasonable third party, out of pocket expenditures in connection
with the transaction contemplated hereby, including without limitation legal,
engineering, loan, appraisal, survey and title fees and expenses. “Related
Agreement” shall mean that certain Contribution Agreement dated of even date
herewith, by and between Purchaser (as “Recipient”), Seller (as “Contributor”),
Gladstone Land Corporation, Gladstone Partners, LLC, and Gladstone Land Limited
Partnership, which Related Agreement shall be executed and delivered by the
parties simultaneously herewith. The execution and delivery of the Related
Agreement by the parties thereto is a condition to the effectiveness of this
Agreement. “Seller’s Address” shall mean: Caulkins Citrus Company, Ltd. Attn:
George Caulkins 518 Seventeenth St, #2400 Denver, CO 80202 Phone (303) 892-1691
George@GreenDeck.com 3



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb004.jpg]
With copy to: McCarthy Summers Bobko Wood Norman Bass & Melby P.A. Attn: Terence
P. McCarthy 2400 SE Federal Hwy Fourth Floor Stuart FL 34997 (772) 286-1700 (T)
Email: tpm@mccarthysummers.com “SFWMD” shall mean the South Florida Water
Management District, a government entity existing under Chapter 373, Florida
Statutes. “Title Company” shall mean: Chicago Title Insurance Company Attn:
Melodie T. Rochelle 2701 Emerywood Parkway, Suite 200 Richmond, Virginia 23294
(804) 521-5713 (T) (804) 521-5756 (F) Email: melodie.rochelle@fnf.com “Water
Rights” shall mean any and all water and water rights, well(s) and well rights
and well structures, ditch(es) and ditch rights and surface rights and interests
that are appurtenant to or available for use on or for the benefit of the
Property, including without limitation those used to conduct farming operations
on the Property and consumptive use and discharge permit(s). 2. Property. Seller
hereby agrees to sell and Purchaser, or its designee, hereby agrees to purchase
from Seller the Property. 3. Earnest Money. Within three (3) business days after
the Effective Date, Purchaser shall deposit the Earnest Money with the Title
Company by wire transfer or certified or cashier’s check. Said Earnest Money
shall be refundable to Purchaser in accordance with this Agreement. 4. Purchase
Price. (a) At the Closing, defined below, all Earnest Money shall be applied to
the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
to Seller by Purchaser in good funds by wire transfer. (b) Without limiting the
foregoing, Seller shall pay the first (1st) full year’s rent due and payable
under the Lease out of Seller’s closing proceeds on the Closing settlement
statement. At Closing the parties shall enter into an escrow agreement (“Escrow
Agreement”) in substantially the same form attached hereto as Exhibit G and
otherwise reasonably acceptable to Seller and Purchaser pursuant to which all
rent due and payable under the Lease for the third 4



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb005.jpg]
(3rd) lease year will be deposited with Title Company by Seller, held in escrow
by Title Company, and disbursed by Title Company in accordance with the terms of
the Lease. 5. Inspection Period; Refund of Earnest Money; Due Diligence
Materials. (a) Purchaser shall have until the expiration of the Inspection
Period to make such determinations with respect to the Property as Purchaser
deems appropriate and to elect to either continue or terminate this Agreement,
in Purchaser’s sole and absolute discretion, for any reason or no reason.
Purchaser may terminate this Agreement, and receive a full refund of the Earnest
Money, less $10.00 to be retained by Seller as consideration for entering into
this Agreement, by delivering written termination notice to Seller at any time
prior to expiration of the Inspection Period. If Purchaser does not so terminate
this Agreement, the Earnest Money shall thereafter be refundable to Purchaser
only as expressly otherwise set forth in this Agreement, and this Agreement
shall remain in effect. (b) Within five (5) days after the Effective Date,
Seller shall deliver to Purchaser at Seller’s sole expense the Due Diligence
Materials. For each day of Seller’s delay in delivering all of the Due Diligence
Materials beyond five (5) days after the Effective Date, the Inspection Period
and Closing Date shall (at Purchaser’s option) be extended by one (1) day.
Seller shall also promptly provide any other documents or information in
Seller’s possession or control relating to the Property, the Lease, the Tenant,
or any Contract that is reasonably requested by Purchaser. 6. Costs and
Prorations. (a) Purchaser shall pay the costs of any Survey obtained by
Purchaser pursuant to Section 9 hereof, the costs of any Phase I environmental
report obtained by Purchaser, all expenses incident to any financing obtained
for the purchase of the Property, one half (1/2) of the cost of any closing or
escrow fee charged by Title Company, and the premium for Purchaser’s Title
Policy. Seller shall pay for the preparation and recording of the deed of
transfer, the documentary stamp or transfer taxes and one half (1/2) of the cost
of any closing or escrow fee charged by Title Company. All other closing costs
shall be borne in accordance with the custom in Martin County, Florida with
respect to commercial real estate sales. (b) The following shall be prorated
between the parties as of the Closing Date: (i) ad valorem property taxes and
assessments constituting a lien against the Property for the year in which the
Closing occurs and all other unpaid assessments with respect thereto, and (ii)
utilities, and operating expenses for the Property for the calendar month (or
other applicable period if such rents or other tenant charges are not paid
monthly) in which Closing occurs. In the event such proration is based upon a
previous year’s taxes or assessment, after Closing, at such time as any of the
taxes or assessments are capable of exact determination, the party having the
information permitting the exact determination shall send to the other party a
detailed report of the exact determination so made. Within thirty (30) days
after both Seller and Purchaser shall have received such report, Seller and
Purchaser shall adjust the amounts apportioned pursuant to the estimates made at
Closing to reflect the exact determinations contained in the report, and Seller
or Purchaser, as the case may be, shall pay to the other whatever amount shall
be necessary to compensate for the difference. Notwithstanding the foregoing,
the Lease is intended to “pass through” all of the foregoing costs and expenses
to Seller, as tenant under the 5



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb006.jpg]
Lease, after Closing. As a result, Purchaser, in its discretion, may elect to
forego the proration of such items on the settlement statement at Closing,
provided that Seller shall be obligated to pay any such items arising prior to
or attributable to the period prior to Closing by virtue of Seller’s ownership
of the property, and Seller shall be obligated for any such items arising on or
after Closing pursuant to the terms of the Lease. The provisions of this section
shall survive Closing. 7. Conditions Precedent to Purchaser’s Obligations.
Seller acknowledges that as a condition precedent to Purchaser’s obligations
hereunder, the following shall occur on or before the Closing Date (or any
earlier date indicated below), any of which conditions may be waived by
Purchaser in its sole discretion: (a) Purchaser shall have received a current
Phase I environmental assessment satisfactory to Purchaser prepared by a
competent licensed environmental engineer satisfactory to Purchaser that does
not recommend a Phase II environmental assessment and reflecting that there are
no hazardous wastes, hazardous materials or fuel (or other storage) tanks
located above, on or below the surface of the Land, and that that the Property
is in compliance with all applicable environmental laws, ordinances, rules and
regulations. (b) Seller shall have delivered to Title Company a subordination,
non- disturbance and attornment agreement in customary form and substance as
reasonably required by Recipient’s lender with respect to the Lease (the
“SNDA”), if any, no later than five (5) days prior to the Closing Date, provided
that Purchaser has delivered the SNDA or caused it to be delivered to Seller at
least seven (7) days prior to the Closing Date. (c) There shall have been no
material adverse change to the financial condition of Seller (who shall be the
tenant under the Lease) from the Effective Date to Closing. (d) At or prior to
Closing, Seller shall have executed and delivered the Lease to Purchaser, and
such Lease shall be in full force and effect in accordance with its terms and
conditions. (e) The ESC shall be in full force and effect, and no default or
event of default (or act or omission which with the giving of notice or passage
of time would constitute an event of default) shall have occurred thereunder.
(f) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA form Owner’s Policy of Title Insurance (the “Title Policy”), as
evidenced by a “marked up” Title Commitment, defined below, insuring Purchaser
as owner of fee simple title to the Property, together with all other property
conveyed to Purchaser pursuant to the Related Agreement, if any, subject only to
Permitted Exceptions (including any “Permitted Exceptions” under the Related
Agreement with respect to any property conveyed thereby defined below), in the
amount of $58,000,000.00, and containing such endorsements as Purchaser shall
have requested. (g) Subject to Sections 14 and 15 below, there shall have been
no material adverse change in the condition of any of the Property (including
without limitation any Improvements) after expiration of the Inspection Period
and prior to the Closing Date. 6



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb007.jpg]
(h) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects as of the Effective Date, and
as of the Closing, as if made at that time, and Seller shall have provided a
customary bring down/down date certificate to Purchaser at Closing to that
effect, and Seller shall not be in default under any of its other obligations
under this Agreement, as of Closing. (i) The Related Agreement shall be in full
force and effect and shall not have been terminated, and the closing thereunder
shall be taking place simultaneously with the Closing under this Agreement. (j)
Seller shall have duly executed and delivered the documents required under
Section 21. 8. Closing; Deed. (a) Subject to all preconditions set forth herein,
the closing or settlement (“Closing”) of the transaction contemplated hereby,
unless terminated in accordance with this Agreement or as otherwise agreed upon
by Purchaser and Seller, shall be held via the mails, through the Title Company
at 10:00 a.m. on the Closing Date, or such other place and time as the parties
may agree in writing. (b) At Closing, Seller shall convey to Purchaser good,
marketable and insurable title to the real Property by special warranty deed
acceptable to Purchaser and the Title Company (the “Deed”), subject only to (i)
standard exceptions for real property taxes not yet due and payable, (ii) the
ESC, and (iii) any other matters which are waived by, or acceptable to,
Purchaser pursuant to Section 10 below (the “Permitted Exceptions”). The Land
description in the Deed shall be the property description from Seller’s vesting
deed(s); provided, that if Purchaser obtains a Survey of the Land, Seller also
agrees to execute and deliver a recordable Quit Claim Deed to Purchaser at
Closing using the Survey description. To the extent necessary and appropriate to
convey Water Rights, Seller shall execute and deliver a quit claim deed,
assignment of permits or interests or by other appropriate conveyance (“Water
Rights Conveyance Instrument”) in addition to the Deed and other instruments
provided for herein in customary form and substance reasonably acceptable to
Seller and Purchaser provided any such Water Rights Conveyance Instrument has
been provided for Seller’s review at least five (5) days prior to Closing. 9.
Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause a survey of the Land to be prepared by a surveyor selected by Purchaser
(“Survey”). 10. Title. During the Inspection Period, Purchaser shall procure a
title insurance commitment in the amount of the Purchase Price covering the
Property issued by the Title Company (the “Title Commitment”) and furnish a copy
thereof to Seller. Purchaser shall have until the date that is twenty (20) days
prior to the expiration of the Inspection Period to object to any matters shown
on the Title Commitment or Survey by written notice to Seller (“Title Objection
Notice”). Purchaser may also object to any new matters thereafter revealed by a
title update by subsequent Title Objection Notice to Seller. Within five (5)
business days after receipt of Purchaser’s Title Objection Notice, Seller may
provide written notice to Buyer either that Seller elects to cure or satisfy
such objections (or commence to cure or satisfy such objections as 7



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb008.jpg]
long as Seller reasonably believes such objections may be cured or satisfied at
least two (2) business days prior to Closing), or that Seller elects not to cure
or satisfy such objections. In the event that Seller does not deliver written
notice to Purchaser regarding title or Survey objections within such five (5)
day period, Seller shall be deemed to have elected not to cure all such
objections. Notwithstanding anything in this Agreement to the contrary, within
five (5) business days after receipt of Seller’s notification (or deemed
notification) that Seller elects not to cure a title or Survey objection,
Purchaser may terminate this Agreement and receive a full refund of the Earnest
Money by delivering written notice of termination to Seller. If Purchaser does
not so terminate this Agreement, then any such title or Survey objection which
Seller elects not to cure shall be deemed waived by Purchaser and shall be an
additional Permitted Exception. If any objection which Seller elects to cure is
not satisfied by Seller at least two (2) business days before the scheduled date
of Closing, Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be returned to Purchaser and neither party shall
have any further rights, obligations or duties under this Agreement. If Seller
does cure or satisfy the objections at least two (2) business days prior to
Closing, then this Agreement shall continue in effect. Any exception to or
defect in title which Purchaser shall elect to waive, or which is otherwise
acceptable to Purchaser, shall be deemed an additional Permitted Exception to
title at Closing. Seller covenants and agrees not to alter or encumber in any
way Seller’s title to the Property after the Effective Date hereof.
Notwithstanding anything in this Agreement to the contrary, Seller shall cause
any deed of trust, mortgage, deed to secure debt, judgment or other lien for a
liquidated sum encumbering the Property to be released at or before Closing.
Without limiting any of the foregoing, Purchaser may, in its discretion, elect
to cause Title Company to issue a single title commitment covering all real
property described in this Agreement and the Related Agreement and deliver a
single global Title Objection Notice to Seller. 11. Seller’s Representations,
Warranties and Covenants. Seller represents, warrants and covenants to Purchaser
that: (a) Other than Seller as tenant under the Lease, the term of which shall
commence at Closing, any rights of the SFWMD under the ESC, the Property
Management Agreement with Indeeeco, Inc., dated April 10, 2017, the Pasture
Lease with CT Cattle dated November 14, 2018, and the Bee Hive Location Land
Lease Agreement with Mark McCoy dated January 1, 2019, Seller warrants that
there are and there will be no parties in possession of any portion of the
Property as lessees, and no other party has been granted an oral or written
license, lease, option, purchase agreement or other right pertaining to the use,
purchase or possession of any portion of the Property. A true, complete and
correct copy of any Contracts affecting the Property and any amendments thereto
have been or will be furnished to Purchaser within five (5) days after the
Effective Date as part of the Due Diligence Materials. There are no leasing
brokerage agreements, leasing commission agreements or other agreements
providing for the payment of any amounts, and no commissions due, for leasing
activities with respect to the Property. (b) Except as set forth in subsection
(a) of this Section 11, Seller is party to no Contracts, and there are no
Contracts otherwise arising by, through or under Seller, which encumber or bind
the Property or Seller and which will be binding on Purchaser, or which
Purchaser will be required to assume, at Closing. 8



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb009.jpg]
(c) A true, correct and complete copy of the ESC is attached hereto as Exhibit
F. Seller has not received notice of any default (nor is there any default or
act or omission which, with the giving of notice or passage of time would
constitute an event of default, to the best of Seller’s actual knowledge) under
the ESC. Seller will provide Purchaser with a copy of any notice or
communication received from the SFWMD no later than two (2) days of Seller’s
receipt of the same (and no event later than the expiration of the Inspection
Period). During the period between the Effective Date and Closing Seller shall
not terminate the ESC and shall at all times comply with all terms and
provisions thereof. (d) The Seller has not received notice of any default (nor
is there any default to the best of Seller’s actual knowledge) under any note,
mortgage or deed of trust or other security interest or loan document or
indebtedness related to or secured by the Property. The execution and delivery
of this Agreement, the consummation of the transaction herein contemplated, and
the compliance with the terms and provisions hereof will not conflict with or
(with or without notice or the passage of time or both) result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, loan agreement or instrument to which the Seller is a party or by
which the Seller or the Property is bound, any applicable regulation, or any
judgment, order or decree of any court having jurisdiction over the Seller or
the Property. (e) The Seller has not received any notice, nor is Seller aware of
any violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property. (f) There are no attachments, executions, assignments
for the benefit of creditors, or voluntary or involuntary proceedings in
bankruptcy or under any applicable debtor relief laws, or any other litigation
contemplated by or pending or threatened against the Seller or the Property. (g)
Seller is a limited partnership, duly organized and validly existing under the
laws of the State of Florida. Seller has the full right and authority to enter
into this Agreement and to transfer all of the Property to be conveyed by Seller
pursuant hereto and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller. The person signing this Agreement on
behalf of Seller is authorized to do so. No other signatures or approvals are
required to make this Agreement fully enforceable by the Purchaser with respect
to the Seller or the Property. This Agreement constitutes, and all agreements
and documents contemplated hereby (when executed and delivered pursuant hereto)
will constitute, the valid and legally binding obligations of Seller,
enforceable in accordance with their respective terms. (h) Seller has and will
convey to Purchaser at the Closing marketable title in fee simple to the
Property, subject only to the Lease and the Permitted Exceptions. (i) There is
no pending or threatened condemnation or similar proceeding or assessment
affecting the Property or any part thereof, nor to the actual knowledge of the
Seller is any such proceeding or assessment contemplated or threatened by any
governmental authority. There will be no claim against the Property or Purchaser
for or on account of work done, materials furnished, and utilities supplied to
the Property prior to the Closing Date. To the best of Seller’s actual
knowledge, there are no public plans or proposals for changes in road grade, 9



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb010.jpg]
access, or other municipal improvements which would adversely affect the
Property or result in any assessment; and no ordinance authorizing improvements,
the cost of which might be assessed against Purchaser or the Property, is
pending. (j) INTENTIONALLY DELETED. (k) Seller has not entered into any
agreement to dispose of its interest in the Property or any part thereof, except
to the extent that the SFWMD may claim equipment and items of work as set forth
in the ESC and this Agreement. (l) Seller is not a party to any litigation which
is still pending, and knows of no threatened litigation, affecting or relating
to the Property. To the best of Seller’s actual knowledge, the Property is not
in violation in any material respect of any Federal, State or local laws. (m)
Except as otherwise provided in, or contemplated by, the ESC, neither the
Seller, nor to Seller’s actual knowledge, any other party, has ever caused or
permitted any “hazardous material” (as hereinafter defined) to be placed, held,
located, or disposed of on, under, or at the Property or any part thereof in
forms or concentrations which violate applicable laws and regulations, and, to
Seller’s knowledge, neither the Property nor any part thereof has ever been used
as a dump or storage site (whether permanent or temporary) for any hazardous
material. As used herein, “hazardous material” means and includes any hazardous,
toxic, or dangerous waste, substance, or material defined as such in, or for
purposes of, the Comprehensive Environmental Response, Compensation Liability
Act (42 U.S.C. Section 9601, et seq., as amended) or any other “super fund” or
“super lien” law or any other Federal, State, or local statute, or law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability for standards of conduct concerning any substance or
material, as presently in effect. The Property does not currently contain any
underground or above ground storage tanks and any storage tanks previously
located on the Property (whether above ground or below ground) have been removed
in accordance with the requirements of all applicable laws with “clean closure”
or “no further action” letter(s), or comparable letters, issued by the State of
Florida in connection therewith. Without limiting the other provisions of this
subsection, there has never been any release or spill of oil, fuel or any other
substance stored in storage tanks of any kind on the Property, to the best of
Seller’s actual knowledge. (n) Seller shall deliver to Title Company the SNDA in
customary form and substance as reasonably required by Purchaser’s lender with
respect to the Lease, if any, no later than five (5) days prior to the Closing
Date, provided that Purchaser delivers the SNDA or causes it to be delivered to
Seller at least seven (7) days prior to the Closing Date. (o) The
representations, warranties and covenants set forth in this Section shall
survive Closing for a period of one (1) year from the Closing, and after such
time shall automatically become void and of no force and effect. 12. Broker and
Broker’s Commission. (a) If and only if Closing occurs hereunder, Seller and
Purchaser shall pay a commission to the Broker all payable in cash at Closing,
all as set forth in a separate agreement 10



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb011.jpg]
between Seller and Broker. Seller and Purchaser shall each pay fifty percent
(50%) of such commission. (b) Purchaser and Seller each represent and warrant to
the other that, with the exception of the Broker set forth in Section 12(a)
above engaged by Seller, neither Seller nor Purchaser have incurred an
obligation to any other broker or agent in connection with the transaction
contemplated hereby. Each party hereby covenants and agrees to defend, indemnify
and hold harmless the other party against and from any and all loss, expense,
liability, cost, claim, demand, damage, action, cause of action and suit arising
out of or in any manner relating to the alleged employment or use by such party
of any real estate broker or agent in connection with this transaction. The
provisions of this Section 12(b) shall survive the Closing of this transaction.
13. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees that Purchaser shall use good faith efforts to insure that
neither Purchaser nor Purchaser’s agents, employees and independent contractors
interfere with, harm, impede, interrupt, halt, delay, or in any way disturb the
regular operation of the enterprise(s) and activities underway at the Property.
Purchaser hereby covenants and agrees to indemnify, defend and hold harmless
Seller from any and all loss, liability, cost, claim, lien, demand, damage,
action, cause of action and suit arising out of or in any manner related to the
exercise by Purchaser of Purchaser’s rights under this section (but not from the
existence of any condition discovered in the course of Purchaser’s inspections
and testing). 14. Eminent Domain. If, after the Effective Date and prior to
Closing, Seller shall receive notice of the commencement or threatened
commencement of eminent domain or other like proceedings against the Property or
any portion thereof, Seller shall immediately notify Purchaser in writing, and
Purchaser shall elect within thirty (30) days from and after such notice, by
written notice to Seller, one of the following: (a) not to close the transaction
contemplated hereby, in which event all Earnest Money shall be refunded to
Purchaser and this Agreement shall be void and of no further force and effect;
or (b) to close the purchase of the Property contemplated hereby in accordance
with its terms but subject to such proceedings, in which event the Purchase
Price shall remain the same and Seller shall transfer and assign to Purchaser at
Closing all condemnation proceeds and rights to additional condemnation
proceeds, if any. If Purchaser elects to purchase after receipt of such a
notice, all actions taken by Seller with regard to such eminent domain
proceedings, including but not limited to, negotiations, litigation, settlement,
appraisals and appeals, shall be subject to the approval of Purchaser, which
approval shall not be unreasonably withheld. If Purchaser does not make such
election within the aforesaid time period, Purchaser shall be deemed to have
elected to close the transactions contemplated hereby in accordance with clause
(b) above. 15. Property Damage. If, after the Effective Date and prior to
Closing, the Property shall suffer significant damage as the result of fire or
other casualty, Seller shall immediately notify Purchaser in writing. In the
event said damage results in damage of the improvements situated on the Property
in the amount of Ten Thousand and No/100 Dollars ($10,000.00) or 11



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb012.jpg]
greater, Purchaser shall have the right to elect within fifteen (15) days from
and after such notice, by written notice, one of the following: (a) not to close
the transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect, except with respect to those covenants and obligations that
expressly survive termination of this Agreement in accordance with the terms of
this Agreement; or (b) to close the purchase of the Property contemplated hereby
in accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage. If Purchaser does not make such election within the
aforesaid time period, Purchaser shall be deemed to have elected to close the
transactions contemplated hereby in accordance with clause (b) above. In the
event less than Ten Thousand and No/100 Dollars ($10,000.00) of damage to the
improvements situated on the Property exists, this Agreement shall remain in
full force and effect, but, at Closing, Seller shall transfer and assign to
Purchaser all insurance proceeds received or to be received as a result of such
damage. 16. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance. 17. Operations. After the Effective Date and prior to
the Closing Date, Seller shall neither enter into any new, nor terminate,
modify, extend, amend or renew any existing, lease or service, management,
maintenance, repair, employment, union, construction, leasing or other contract
or agreement affecting the Property (each, a “New Agreement”) unless Purchaser
has approved the same in writing in its sole discretion. 18. Notice. Notices
provided for in this Agreement must be (i) delivered personally, (ii) sent by
registered or certified mail, postage prepaid, return receipt requested, (iii)
sent via a reputable express courier, or (iv) sent by electronic mail during
normal business hours with a confirmation copy delivered by another method
permitted by this section other than facsimile, addressed as set forth above.
Notice sent by U.S. mail is deemed delivered three days after deposit with the
U.S. Postal Service. Notice sent by a reputable express carrier is deemed
received on the day receipted for by the express carrier or its agent. Notice
sent via electronic mail is deemed delivered upon the entrance of such
electronic mail into the information processing system designated by the
recipient’s electronic mail address set forth above. The addresses of the
parties to which notices are to be sent shall be Purchaser’s Address or Seller’s
Address, as applicable, as set forth in Section 1 above. Any party shall have
the right from time to time to change the address to which notices to it shall
be sent to another address, and to specify two additional addresses to which
copies of notices to it shall be mailed, by giving to the other party at least
five (5) days prior written notice of the changed address or additional
addresses. 19. Remedies. If this transaction fails to close by reason of
Purchaser’s breach of this Agreement, the Earnest Money shall be retained by
Seller as liquidated damages, the parties hereby acknowledging that Seller’s
actual damages in such circumstances would be difficult, if not impossible, to
determine, and that this liquidated damages provision is neither a penalty nor
unreasonable under the circumstances existing as of the Effective Date. Seller
expressly acknowledges and agrees that retention of the Earnest Money as
provided for herein shall be Seller’s sole and exclusive remedy in the event of
Purchaser’s failure to perform its obligations 12



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb013.jpg]
hereunder. By their initials hereto, Seller and Purchaser specifically
acknowledge their acceptance and approval of the foregoing liquidated damages
provision. __________________ __________________ Seller Purchaser If this
transaction fails to close for any reason other than Purchaser’s breach of this
Agreement, the Earnest Money shall promptly be refunded to Purchaser. In the
event Seller fails or refuses to convey the Property in accordance with the
terms hereof, or otherwise fails to perform its obligations hereunder, Purchaser
shall have the right to the immediate refund of all Earnest Money together with
a reimbursement from Seller of Purchaser’s Pursuit Costs, up to a limit of
$60,000.00 total, arising under the transaction contemplated by this Agreement
or the Related Agreement, within ten (10) days after Purchaser’s termination of
this Agreement, or an action for specific performance of this Agreement together
with the Lease and Related Agreement. Other rights and remedies available at law
for Seller’s breach, including an action for damages, shall be available to
Purchaser only if an action for specific performance is not available due to the
actions of Seller. Seller waives the right to assert the defense of the lack of
mutuality in any suit for specific performance instituted by Purchaser. Without
limiting the foregoing, Purchaser shall also be entitled to obtain its
attorneys’ fees and costs in connection with enforcing its rights and remedies
under this Agreement. 20. Time of Essence. Time is of the essence of this
Agreement. 21. Closing Obligations. At or prior to Closing, each party shall
deliver to the other party appropriate evidence to establish the authority of
such party to enter into and close the transaction contemplated hereby,
including without limitation a closing statement prepared by the Title Company
and approved by Purchaser and Seller. Seller also shall execute and deliver to
the Title Company at Closing, for it to hold in escrow pending Purchaser’s
payment of the Purchase Price and other required deliveries to escrow as
described below in this section: (i) the Deed; (ii) a certificate with respect
to Section 1445 of the Internal Revenue Code stating, among other things, that
Seller is not a foreign corporation as defined in the Internal Revenue Code and
I.R.S. Regulations; (iii) the General Assignment substantially in the form
attached hereto as Exhibit E and incorporated by reference herein; (iv) Seller’s
representation and warranty downdate certificate required under Section 7; (v)
the Water Rights Conveyance Instrument (defined below), if applicable, (vii) the
closing documents as required from Seller under the Related Agreement, (viii)
the Escrow Agreement, (ix) the Buyout Agreement and (x) other documents
reasonably necessary or appropriate to complete and evidence the transaction
contemplated hereby, as reasonably requested by Purchaser or the Title Company,
including without limitation a customary title company owner’s affidavit.
Purchaser shall execute and deliver to the Title Company at Closing, for it to
hold in escrow pending the required deliveries to escrow as described in this
section: (i) the Lease, (ii) the closing documents as required from Purchaser
under the Related Agreement, (iii) the Escrow Agreement, (iv) the Buyout
Agreement and (v) other documents reasonably necessary or appropriate to
complete and evidence the transaction contemplated hereby, including but not
limited to such documents as reasonably requested by Seller or the Title
Company. 13



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb014.jpg]
22. Environmental Services Contract. The parties hereby acknowledge that all
parties have received a copy of the ESC, reviewed its contents and had the
opportunity to discuss with legal counsel, understand that the ESC shall not be
assigned to Purchaser. The parties further acknowledge and agree that,
notwithstanding anything in this Agreement to the contrary, the Property shall
not include any property owned, or which may in the future be owned, by the
SFWMD under the ESC or otherwise, and that Seller shall only convey to Purchaser
the Property and property interests which Seller owns and SFWMD does not own or
claim in the future pursuant to the ESC. The understandings and obligations set
forth in this Section shall survive closing and shall not merge into the Deed.
23. Entire Agreement. This Agreement constitutes the entire agreement of the
parties regarding the subject matter hereof and may not be amended except by
written instrument executed by Purchaser and Seller. All prior understandings
and agreements between the parties are deemed merged herein. 24. Headings. The
section headings are inserted for convenience only and are in no way intended to
describe, interpret, define or limit the scope or content of this Agreement or
any provision hereof. 25. Possession. Seller shall deliver actual possession of
the Property at Closing, subject to the Lease, the ESC, and the other matters
set forth in Section 11(a). 26. Applicable Law. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida
and venue for any civil action brought hereunder shall lie in Martin County,
Florida. 27. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns as the case may be, and Purchaser shall have
the right to assign its rights hereunder and thereafter be released from any
further liability hereunder. 28. Surviving Clauses. The provisions of this
Agreement relating to the ESC, tax prorations after Closing, the parties’ mutual
indemnification for broker commissions under Section 12, Purchaser’s
indemnification obligations with respect to its entering upon the Property prior
to Closing, Seller’s representations, covenants, and warranties in Section 11 as
limited therein, Seller’s agreement to cooperate with a SEC Rule 3-14 audit,
Seller’s covenant not to encumber the Property subsequent to the date hereof,
ESC-related terms and any other covenants or obligations which this Agreement
contemplates to survive Closing, shall not merge into the Deed but instead shall
survive any Closing pursuant to this Agreement. Except as set forth in this
Section 28 or as otherwise contemplated by this Agreement, no other provision of
this Agreement shall survive the Closing of this transaction. 29. Press Releases
and Public Announcements. Seller agrees that it shall not issue any press
release or public announcement or any other disclosure concerning this Agreement
or the transaction contemplated hereby without the prior consent of the
Purchaser. Purchaser agrees that it shall not state or use the Seller’s name,
the SFWMD, or the term “water farm,” “water farming,” or variations on such
terms, in any press release or public announcement except to the 14



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb015.jpg]
extent deemed appropriate or necessary by Purchaser in compliance with
applicable law, rule or regulation, including without limitation any disclosure
obligations applicable to Gladstone Land Corporation. The provisions of this
section shall survive closing. 30. Tax Deferred Exchange. Either party may
structure the purchase or sale of the Property as a like kind exchange under
Internal Revenue Code Section 1031, at the exchanging party’s sole cost and
expense. The non-exchanging party shall reasonably cooperate therein, provided
that the non-exchanging party shall incur no material costs, expenses or
liabilities in connection with the exchanging party’s exchange, and the
non-exchanging party shall not be required to take title to or contract for
purchase of any other property. If the exchanging party uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of the exchanging party hereunder shall not relieve, release or
absolve the exchanging party of its obligations to the non-exchanging party
hereunder. The exchanging party shall reimburse the non-exchanging party for all
reasonable out-of-pocket expenses, if any, incurred by the non-exchanging party
in effectuating the exchanging party’s exchange. 31. Non-Solicitation. From and
after the Effective Date, Seller shall not market the Property for sale, or
solicit or accept any back-up offers with respect to the sale of the Property.
32. Rule 3-14 Audit. Seller agrees to reasonably cooperate, at no cost or
expense to Seller, with Purchaser in connection with any SEC Rule 3-14 audit
that Purchaser may conduct with respect to the Property within one year after
the Closing Date. 33. Calculation of Time Periods. Unless otherwise specified,
in computing any period of time described herein, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday for national banks in the location
where the Property is located, in which event the period shall run until the end
of the next day which is neither a Saturday, Sunday, or legal holiday. Unless
otherwise specified, the last day of any period of time described herein shall
be deemed to end at 5:00 p.m. local time at the Property. 34. Counterparts. This
Agreement may be executed in one or more counterparts and such counterparts
taken together shall constitute one and the same document. For purposes of this
Agreement a facsimile or electronic signature shall be deemed as valid and
enforceable as an original. [COUNTERPART SIGNATURE PAGE(S) TO FOLLOW] 15



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb016.jpg]
IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written. SELLER: PURCHASER: CAULKINS CITRUS COMPANY, LTD., WEST
CITRUS BOULEVARD STUART a Florida limited partnership FL, LLC, a Delaware
limited liability company By: Citrus Managers, LLC, a Colorado limited liability
company, its General Partner By: Gladstone Land Limited Partnership, a Delaware
limited partnership, its sole member By: and manager Name: George P. Caulkins
III By: Gladstone Land Partners, LLC, a Delaware limited liability company, its
General Title: Manager Partner By: Gladstone Land Corporation, a Maryland
corporation, its Manager By: Name: Title: 16



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb017.jpg]
EXHIBIT A LAND Those certain parcels of property located in Martin County,
Florida having the following Tax Parcel ID #s: Total Acres: 3,330 17



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb018.jpg]
EXHIBIT B LEASE See attached 18



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb019.jpg]
EXHIBIT C PERSONAL PROPERTY INCLUDED IN THIS SALE NONE. 19



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb020.jpg]
EXHIBIT D DUE DILIGENCE MATERIALS (a) Plans, drawings, specifications and
engineering and architectural studies and work (including “as built” plans and
drawings, if any) in Seller’s possession with regard to improvements on the
Property; (b) Any appraisals and surveys, title policy(ies) or title work of the
Property obtained during the period during which Seller has owned the Property
or otherwise in Seller’s possession; (c) Operating budgets or financial
statements relating to the use and operation of the Property for the two (2)
most recent complete calendar years and the current year; (d) Income and expense
statements relating to the use and operation of the Property for the two (2)
most recent complete calendar years and the current year-to-date; (e) Copies of
any current lease and any amendments or proposed amendments thereto; (f) Copies
of all correspondence in Seller’s possession relating to any lease or Government
Payments; (g) Real estate tax bills and statements for the current year and the
previous two (2) years with respect to the Property; (h) Utility bills for the
Property for the two (2) most recent complete calendar years and the current
year-to-date; (i) Copies of insurance certificates with respect to the Property;
(j) Copies of all of the Contracts and any amendments or proposed amendments
thereto; (k) Copies of any soil boring or other similar engineering reports with
respect to the Property obtained during the period during which Seller has owned
the Property in Seller’s possession; (l) Any environmental assessment report or
study with respect to the Property in Seller’s possession; (m) Copies of any
warranties relating to any Improvements or Personal Property (including without
limitation Irrigation Equipment) included in the Property; (n) Any information
in Seller’s possession or control from any governmental agency or authority
regarding the Property or adjacent properties; 20



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb021.jpg]
(o) Copies of all notices and correspondence received by Seller or otherwise
known to Seller (excluding non-material day to day correspondence with SWFMD
related to the ESC) from any governmental agency of authority regarding the
Property or adjacent properties; (p) Copies of all notices and correspondence
received by Seller (or otherwise known by Seller) from third-parties claiming an
interest or right in and to the Property, or any portion thereof; (q) Copies of
all certificates, applications, permits or other documents related to or
evidencing Water Rights associated with the Property or any portion thereof; (r)
Copies of any well, pump and water quality tests done by Seller (or otherwise
known by Seller) over the past three (3) years; and (s) An inventory of all
wells and pumps located on the Property, together with the location, age, and
output of each. 21



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb022.jpg]
EXHIBIT E GENERAL ASSIGNMENT THIS GENERAL ASSIGNMENT (this “Assignment”) is
entered into as of the ____ of ____________, 20___ (the “Effective Date”),
between _______________________ (“Assignor”), whose address is
___________________________, and ________________________ (“Assignee”), a
_________________________ whose address is
______________________________________________________. 1. Purchase Agreement;
Defined Terms. This Assignment is being executed and delivered pursuant to that
certain Agreement of Purchase and Sale between _______, as Purchaser, and
________________, as Seller, dated as of _______________, 201___ (the “Purchase
Agreement”). Any capitalized term used but not otherwise defined herein shall
have the meaning set forth in the Purchase Agreement. 2. Assignment and
Conveyance. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
bargains, sells, conveys, grants, transfers and assigns to Assignee the entire
right, title and interest of Assignor in and to the following in accordance with
the terms and conditions of the Purchase Agreement and subject to the terms of
the ESC: i. All Personal Property; ii. All Irrigation Equipment; iii. All
warranties, guarantees, bonds, licenses, building permits, certificates of
occupancy, zoning certificates, and other governmental permits and licenses to
and in connection with the construction, development, ownership, use, operation
or maintenance of the Property or any part thereof, to the extent the same are
assignable; and iv. All Water Rights. 3. Assignor Indemnity. Assignor agrees to
indemnify, defend and hold Assignee harmless from and against any and all
claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses asserted against or incurred by Assignee caused by the
failure of Assignor to perform any obligation under any of the Contracts,
including without limitation the ESC. 4. Power and Authority. Each party
represents and warrants to the other that it is fully empowered and authorized
to execute and deliver this Assignment, and the individual signing this
Assignment on behalf of such party represents and warrants to the other that he
or she is fully empowered and authorized to do so. 5. INTENTIONALLY DELETED. 22



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb023.jpg]
6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns. 7. Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument. 8. Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of the State of Florida. IN WITNESS WHEREOF,
Assignor and Assignee have executed and delivered this Assignment the day and
year first above written. ASSIGNOR ____________________________________
____________________________________ By: Title: ASSIGNEE
_____________________________________ _____________________________________ By:
Title: 23



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb024.jpg]
EXHIBIT F Environmental Services Contract See attached. 24



--------------------------------------------------------------------------------



 
[gladstonelandwestcitrusb025.jpg]
EXHIBIT G Agricultural Lease Escrow Agreement See attached. 26257137.13
26257137.17 25



--------------------------------------------------------------------------------



 